                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

 DANIELLE N. ATWOOD                            *
                              PLAINTIFF        *
                                               *
 V.                                            *
                                               *     CASE NO. 4:19CV00232 SWW
                                               *
 TENNESSEE STEEL HAULERS, INC.,                *
 and STEVEN ROBERT ROBERSON                    *
                   DEFENDANTS                  *
                                               *


                                          ORDER

       Before the Court is the parties’ stipulation of dismissal with prejudice [ECF No.

21], stating that the parties have settled this matter, with each party to bear its own fees

and costs.

       IT IS THEREFORE ORDERED that this action is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED THIS 27th DAY OF DECEMBER, 2019.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
